USDC IN/ND case 3:19-cv-00067-RLM-MGG document 21 filed 03/05/21 page 1 of 5


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 JASON ROBERT JONES,

              Petitioner,

                     v.                       CAUSE NO. 3:19-CV-67-RLM-MGG

 WARDEN,

              Respondent.

                               OPINION AND ORDER

      Jason Robert Jones, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (ISF-18-5-383) at the Putnamville Correctional

Facility in which a disciplinary hearing officer found him guilty of conspiracy to

commit trafficking in violation of Indiana Department of Correction Offenses 111 and

113. He was sanctioned with a loss of one hundred eighty days earned credit time and

a demotion in credit class.

      Mr. Jones argues that the hearing officer didn’t have sufficient evidence to

support a finding of guilt.

       [T]he findings of a prison disciplinary board [need only] have the
       support of some evidence in the record. This is a lenient standard,
       requiring no more than a modicum of evidence. Even meager proof will
       suffice, so long as the record is not so devoid of evidence that the
       findings of the disciplinary board were without support or otherwise
       arbitrary. Although some evidence is not much, it still must point to the
       accused’s guilt. It is not our province to assess the comparative weight
       of the evidence underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).
USDC IN/ND case 3:19-cv-00067-RLM-MGG document 21 filed 03/05/21 page 2 of 5


      The administrative record includes a conduct report and investigative report

describing a video surveillance recording of a grandmother visiting her inmate

grandson on March 28, 2018. ECF 6-1, ECF 6-2. During that visit, she handed her

grandson an object that he swallowed. On April 18, the grandmother returned to the

prison. When questioned by correctional staff, she produced a balloon filled with

suboxone and said that she received it in the mail and intended to give it to her

grandson as she had done on March 28. Correctional staff also determined that a

civilian had mailed the suboxone to the grandmother at Mr. Jones’s direction. These

reports constitute some evidence that Mr. Jones engaged in a conspiracy to traffic

suboxone. The that the hearing officer didn’t have sufficient evidence isn’t a basis for

habeas relief.

      Mr. Jones argues that he is entitled to habeas relief because he requested

“confiscated items” that weren’t presented at the hearing. Correctional staff

responded that no items had been confiscated from Mr. Jones in connection with the

investigation. Mr. Jones contends that his request referred to the evidence that had

been “seized/collected during this investigation” referenced in the investigative

report. “[T]he inmate facing disciplinary proceedings should be allowed to call

witnesses and present documentary evidence.” Wolff v. McDonnell, 418 U.S. 539, 566

(1974). However, “[p]rison officials must have the necessary discretion to keep the

hearing within reasonable limits and to refuse to call witnesses that may create a

risk of reprisal or undermine authority, as well as to limit access to other inmates to

collect statements or to compile other documentary evidence.” Id. The request for




                                           2
USDC IN/ND case 3:19-cv-00067-RLM-MGG document 21 filed 03/05/21 page 3 of 5


“confiscated items” was vague and susceptible to multiple interpretations, and

correctional staff’s interpretation of the request wasn’t unreasonable. Further,

though Mr. Jones equates a request for “confiscated items” to evidence seized or

collected during the investigation, no reasonable interpretation of this request would

encompass evidence that was merely collected, which might have included

information obtained through interviews or video recordings. More significantly, the

conduct report and investigative report each indicate that the evidence obtained

during the internal investigation would remain confidential pending the outside

investigation of criminal charges. The claim that Mr. Jones was not allowed to

present evidence is not a basis for habeas relief.

      Mr. Jones argues that the hearing officer was not an impartial decisionmaker.

He contends that the hearing officer demonstrated bias by relying on a report instead

of his personal observations. In the prison disciplinary context, adjudicators are

“entitled to a presumption of honesty and integrity,” and “the constitutional standard

for improper bias is high.” Piggie v. Cotton, 342 F.3d 660, 666 (7th Cir. 2003). Due

process prohibits a prison official who was personally and substantially involved in

the underlying incident from acting as a decision-maker in the case. Id. The record

contains no indication that the hearing officer had any personal involvement in the

underlying charge. Further, hearing officers may rely on hearsay evidence because

prison disciplinary hearings are not equivalent to judicial proceedings, and the

Federal Rules of Evidence don’t apply. Walker v. O’Brien, 216 F.3d 626, 637 (7th Cir.

2000); Jackson v. Carlson, 707 F.2d 943, 948 (7th Cir. 1983) (upholding a disciplinary




                                           3
USDC IN/ND case 3:19-cv-00067-RLM-MGG document 21 filed 03/05/21 page 4 of 5


finding of guilt where "the Institution Discipline Committee had direct evidence from

a staff source, albeit presented in the form of hearsay”). As a result, the claim that

the hearing officer was not impartial is not a basis for habeas relief.

      Mr. Jones argues that he didn’t receive assistance from a lay advocate. “[D]ue

process [does] not require that the prisoner be appointed a lay advocate, unless an

illiterate inmate is involved or where the complexity of the issue makes it unlikely

that the inmate will be able to collect and present the evidence necessary for an

adequate comprehension of the case.” Miller v. Duckworth, 963 F.2d 1002, 1004 (7th

Cir. 1992). Mr. Jones’s filings show his literacy, and the charge that he instructed an

unincarcerated individual to mail suboxone with the intent of trafficking it at the

Putnamville Correctional Facility wasn’t particularly complex. Therefore, the

argument that he received inadequate assistance from a lay advocate is not a basis

for habeas relief.

      In sum, Mr. Jones hasn’t demonstrated that he is entitled to habeas relief, and

the habeas petition is denied. If Mr. Jones wants to appeal this decision, he doesn’t

need a certificate of appealability because he is challenging a prison disciplinary

proceeding. See Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However,

he can’t proceed in forma pauperis on appeal because the court finds pursuant to 28

U.S.C. § 1915(a)(3) that an appeal in this case could not be taken in good faith.

      For these reasons, the court:

      (1) DENIES the habeas corpus petition (ECF 1);

      (2) DIRECTS the clerk to enter judgment and close this case; and




                                           4
USDC IN/ND case 3:19-cv-00067-RLM-MGG document 21 filed 03/05/21 page 5 of 5


      (3) DENIES Jason Robert Jones leave to proceed in forma pauperis on appeal.

      SO ORDERED on March 5, 2021

                                           s/ Robert L. Miller, Jr.
                                           JUDGE
                                           UNITED STATES DISTRICT COURT




                                       5
